Appeal from an order of the County Court, Westchester County, which denied an application to vacate a search warrant issued under sections 791-813 of the Code of Criminal Procedure. The application was made on the ground that the deposition in support of the issuance of the warrant does not satisfy the terms of section 795 in that it fails to set forth facts tending to establish the grounds for issuance of the warrant, which are set forth in section 792, and in that it fails to set forth facts establishing probable cause for believing that such grounds exist. Appeal dismissed. We do not find in the Code of Criminal Procedure any provision for a proceeding to vacate a search warrant or for an appeal in such a proceeding from an order denying the application to vacate. (Cf. People ex rel. Simpson Co. v. Kempner, 208 N. Y. 16; People v. Ruth, 250 App. Div. 819.) Nolan, P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased.